J. A16045/17
                              2017 PA Super 311



K.M.G.                                  :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                    v.                  :
                                        :
H.M.W.,                                 :          No. 116 WDA 2017
                                        :
                         Appellant      :


                   Appeal from the Order, December 14, 2016,
               in the Court of Common Pleas of Clearfield County
                       Civil Division at No. 2011-1215-CD


BEFORE: STABILE, J., FORD ELLIOTT, P.J.E., AND STRASSBURGER, J.*


DISSENTING OPINION BY FORD ELLIOTT, P.J.E.: FILED SEPTEMBER 29, 2017

     I must respectfully dissent.        I conclude that the trial court’s

December 14, 2016 order is not a final, appealable order. Consequently, I

would quash this appeal.

     The Majority recognizes that this “Court has often stated that ‘an order

of contempt is not appealable if sanctions were not imposed.’” N.A.M. v.

M.P.W.,        A.3d      , 2017 WL 3378878, at *3 (Pa.Super. January 3,

2017), citing Takosky v. Henning, 906 A.2d 1255, 1258 (Pa.Super. 2006);

Genovese v. Genovese, 550 A.2d 1021, 1022-1023 (Pa.Super. 1988).

Nevertheless, while citing cases that list the long-existing precedent that




* Retired Senior Judge assigned to the Superior Court.
J. A16045/17

support    this    principle,    the   Majority     finds   the   facts   of   this   case

distinguishable. I cannot agree.

      The Majority first reasons that the trial court’s December 14, 2016

contempt order is a final, appealable order pursuant to Pa.R.A.P. 341(a) as

disposing of all claims and all parties because the contempt matter was the

only matter pending on the docket at the time the trial court entered that

order.    Specifically, the trial court conducted a hearing on the contempt

matter prior to entering the December 14, 2016 contempt order; the trial

court entered the December 14, 2016 contempt order with a direct finding

that Mother was in contempt; and the text of the December 14, 2016

contempt order indicates that the court contemplated no further proceedings

or orders regarding the matter.

      Under the long-established case law in this Commonwealth, however,

these reasons are insufficient to sustain the finality and appealability of the

December     14,     2016       contempt   order.     Moreover,    because      contempt

proceedings are usually stand-alone enforcement proceedings of previously

entered orders, such reasoning would render most, if not all, contempt

orders final and appealable without any need for a determination of

sanctions.   This is clearly in conflict with numerous other cases that hold

otherwise.

      In Rhoades v. Pryce, 874 A.2d 148 (Pa.Super. 2005) (en banc), this

court reaffirmed long-standing precedent that:



                                           -2-
J. A16045/17

              “[a]n appeal may be taken only from a final order,
              unless otherwise permitted by rule or statute.”
              Hoffman v. Knight, 823 A.2d 202, 205
              (Pa.Super.2003); Pa.R.A.P. 341(a), 42 Pa.C.S.A.
              Generally, an order finding a party in contempt is
              interlocutory and not appealable unless it imposes
              sanctions. Wolanin v. Hashagen, 829 A.2d 331,
              332 (Pa.Super.2003).

Id. at 151.

      In Rhoades, following a finding of contempt for Wife’s failure to sign

necessary insurance forms when ordered to do so, the trial court directed

Wife to sign the forms and imposed attorney’s fees. The question before us

was whether the imposition of counsel fees was a sufficient sanction to make

the contempt order final and appealable.     We decided that the award of

attorney’s fees was sufficient in that it was both coercive and compensatory.

Id. at 152-153, citing, among other cases, Mrozek v. James, 780 A.2d

670, 674 (Pa.Super. 2001) (reiterating that “[s]anctions for civil contempt

can be imposed for one or both of two purposes:        to compel or coerce

obedience to a court order and/or to compensate the contemnor’s adversary

for injuries resulting from the contemnor’s noncompliance with a court

order.”).

      As addressed in another en banc decision of this court, Sonder v.

Sonder, 549 A.2d 155 (Pa.Super. 1988) (en banc), the sanction must

represent a penalty for the contemptuous behavior, and not merely a

direction to do that which was ordered. In Sonder, we concluded that our

only course was to quash the appeal because “while a finding of contempt


                                    -3-
J. A16045/17

was entered and an Order of specific performance imposed, no sanctions

were imposed, therefore, this Court is powerless to grant appellant relief on

that Order since he has yet to suffer harm or penalty.”            Id. at 160.

Instantly, the trial court specifically stated that it was not imposing sanctions

for Mother’s contemptuous conduct, and therefore, I cannot find that the

present order constitutes a final, appealable determination.

      In addressing an alternate basis for appealability, the Majority

determines that notwithstanding the trial court’s statement that it did not

order sanctions, it clearly did just that because it ordered family counseling

and any attendant costs associated therewith.

      As noted above, the purpose of civil contempt proceedings is remedial.

See Lachat v. Hinchliffe, 769 A.2d 481, 488 (Pa.Super. 2001).               Civil

contempt sanctions are employed to coerce the contemnor into compliance

with the court’s order and, in some cases, to compensate the complainant

for losses sustained. See id.

      Here, Mother was found in contempt of the trial court’s orders of

January 22, 2016 and April 29, 2016.        The latter order rescinded the trial

court’s March 24, 20151 order regarding Father’s partial custody and

reinstated the trial court’s January 22, 2016 order. The January 22, 2016

order directed Mother and Father to utilize the Child Access Center located in


1 I note that a typographical error appears in the first paragraph of the
order, which indicates that the order was entered on March 24, 2015, as
opposed to March 24, 2016.

                                      -4-
J. A16045/17

Bellefonte, Pennsylvania, to facilitate Father’s periods of custody and

Father’s transition to unsupervised periods of partial custody.      (Trial court

order, 1/22/16.) In addition to the trial court specifically stating in the order

before us that “no sanctions shall be imposed at this time,” the trial court

directed Mother, Father, and the minor child to attend family counseling.

(Trial court contempt order, 12/14/16.) The Majority fails to explain how an

order directing Mother, Father, and the minor child to attend family

counseling equates to a sanction imposed upon Mother to punish her for her

failure to comply with the prior order or to coerce her to utilize the Child

Access Center to facilitate Father’s periods of custody.       Clearly, the trial

court imposed no sanction on Mother, but rather sought to facilitate a better

relationship between Mother and Father in order to facilitate the custody

order and serve the best interest of the minor child.

      Consequently, I would find that the contempt order at issue is neither

final nor appealable. Therefore, I would quash this appeal.




                                      -5-